         Case 6:20-cr-10012-JWB Document 1 Filed 01/28/20 Page 1 of 3



______________________________________________________________________________
______________________________________________________________________________

         UNITED STATES DISTRICT COURT
                                 District of Kansas
                                   (Wichita Docket)

UNITED STATES OF AMERICA,

                    Plaintiff,

             v.                                CASE NO. 6:20-cr-10012-JWB

ERICA M. PARISH,

                    Defendant.



                                   INDICTMENT


      The Grand Jury charges:

                                      COUNT 1

      On or about February 1, 2019, in the District of Kansas, the defendant,

                                  ERICA M. PARISH,

knowing she is an unlawful user of any controlled substance, knowingly possessed a

firearm, to-wit: Diamondback Firearms, model DB9, 9 mm caliber semi-automatic pistol,

which had been shipped and transported in interstate commerce.

      In violation of Title 18, United States Code, §§ 922(g)(3) and 924(a)(2).
            Case 6:20-cr-10012-JWB Document 1 Filed 01/28/20 Page 2 of 3



                                          COUNT 2

       On or about February 2019, in the District of Kansas, the defendant,

                                    ERICA M. PARISH,

with the intent to defraud, did counterfeit an obligation of the United States, that is, falsely

made, forged, and counterfeited Twenty Dollar Federal Reserve Notes with Serial Number

JE09877903E.

       In violation of Title 18, United States Code, §§ 471 and 2.

                             FORFEITURE ALLEGATION

       1.      Upon conviction of the set forth in Count 1 of this Indictment, the defendant,

ERICA M. PARISH, shall forfeit to the United States of America any firearms,

ammunition, and currency involved in the commission of the offenses, including, not

limited to, the following:

               A.     Diamondback Firearms, model DB9, 9 mm caliber semi-automatic

                      pistol with serial number YE5366; and

               B.     Ammunition.

       All pursuant to Title 18, United States Code, ' 924(d), and Title 28, United States

Code, § 2461.

                                                   A TRUE BILL.


January 28, 2020                                   s/Foreperson
DATE                                               FOREPERSON OF THE GRAND JURY




                                               2
        Case 6:20-cr-10012-JWB Document 1 Filed 01/28/20 Page 3 of 3



s/Stephen A. McAllister
STEPHEN R. McALLISTER
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Ks. S. Ct. No. 15845


              [It is requested that jury trial be held in Wichita, Kansas.]




                                           3
